Case 1-19-41489-ess Doc 71 Filed 01/27/20 Entered 01/27/20 14:37:34
January at 20 LD

EW YORK 11205

U.S. BAL Ct aaa eae
Ai
EASTER ae AVENUE

fit) JAN27 P 2 30
HONORABLE JUDG
JUDGE ELIZABETH STONG

PECEIVED Cage™® (V4 14%9

HONORABLE JUDGE,

My name is Malik Armstead. I read the letter by Mr.
Mr. Ravert. I am shocked. How could he write something
like this? What is he trying to do? Finish my case
completely. On January 24 in the court hearing we
were confused. We did not know what happened. We
thought we lost everything. I came out of the court. I
was talking to my lawyer Courtney. I saw this nice
lawyer talking to some other lawyer. He saw us. He
approached my lawyer. He talked to Courtney that not
all is lost. He told my lawyer that the Judge is kind.
She will consider all options. Mr. Dahiya also told
Courtney if we come up with the money to pay everyone
or put the mortgage in line. We will not lose
anything. My lawyer asked Mr. Dahiya if it is ok for
him to call to get a second opinion. Courtney asked
him his name and card. His name was Karam. My lawyer
told him we will talk to him more for second thought.
T asked Mr. Karam for his card. He said no. He told me
that my lawyer Courtney could call him. My lawyer told
Mr. Karam it is ok to give his number to me. Courtney
said to me I should get a second thought on the case.
It is all we got. Mr. Dahiya did not talk to me. He
only talked to my lawyer Courtney. I saw after a
minute or two Mr. Ravert pass by and he told my lawyer
Courtney that Courtney should call him.

Then after 5 or 10 minutes, when we went out of thes mS
building. We saw Mr. Ravert was standing there’ a tes
inconspicuously. Mr. Ravert immediately yelled: = prize

 

Courtney. Then Mr. Ravert briskly walked towards US =s
He was very anxious. The first thing he mentioned was GS
Mr. Dahiyas name. He said that Mr. Dahiya 5
person. He preys on people. He gives false :
hope. He is out to take people’s money. Mr. Ravert cy
said he has tried cases against Mr. Dahiya and won @11
of them. He kept saying stay away from Mr. Dahiya,
stay away from him. He kept reiterating. He offered

   
Case 1-19-41489-ess Doc 71 Filed 01/27/20 Entered 01/27/20 14:37:34

his personal advise then. He said to look to get some
financing as the judge said or the building would be
sold in 90 days or maybe 120 days.
Courtney my lawyer was perplexed by Mr. Ravert
approach. Mr. Ravert was talking to both of us. I
turned away my head from him. Then he started
advising. Mr. Ravert did all the talking. It seems Mr.
Ravert was sitting outside waiting like a predator. He
kept saying all kind of things. We did not ask him
anything. I was puzzled. My lawyer Courtney was
perplexed. Courtney and I then walked towards tillary
street. We agreed to call Mr. Dahiya 1 Pm Friday
afternoon, later that day. I was very adamant with
Courtney that we had not fought in this case. And I
had lot of arguments and points that needed to be
addressed to the court. On December 24, 2019 I
reminded Courtney that I mailed him a list of
arguments motions to be brought to the court. My
lawyer Courtney said that he would talk to Mr. Dahiya
to do a conference call at 1 O’clock to talk about
those issues. I am in lot of pain. Ravert lied to the
court about everything. His letter talking bad about
Mr. Dahiya saying he is bad for my case is very
serious. How can he tell lies and get away. Now I want
to tell you Honorable Judge. What Ravert and his
client did to me.

I send these points to my lawyer what Hirshmark did.
Hirshmark owns 461 Myrtle Avenue Funding LLC. Mr.
Ravert is their lawyer.

1. The prepayment penalty period ended in April 1,2019
however it is still being included in the

payoff letter.after this date. 2. Hirshmark was
charging me for insurance coverage while I had my own
insurance in place. 3.when I first closed on the loan
with velocity a few months into the loan the
processing company changed from Seneca mortgage

to Nationstar then to Mr Cooper. This all created
confusion and delays in the proper service

company receiving timely payments.

4. Velocity did not inform me of the sale of

the mortgage to Hirshmark.

5 hirshmark initially posed them self to me as a
prospective bridge lender and I gave them

a substantial amount of confidential information about
the property . Then they brought the loan and
aggressively forced the eviction process which I had
Case 1-19-41489-ess Doc 71 Filed 01/27/20 Entered 01/27/20 14:37:34

no choice but to file bankruptcy. When Hirshmark
purchased the loan they never offer me any written
terms to settle the loan. 5. When I closed the loan
with velocity they withheld $75k until I satisfied
some outstanding violations. Once I sent them all the
documentations of settlement. They refused to release
the money. Part of the stipulation was if “T did

not satisfy the outstanding violation in 6 months that
the money they withheld from me would be applied to my
principal balance Velocity did not apply this $75k to
my principal until approximately 18 month after it
should have been . This resulted into a miscaiculation
of default interest on the amount that was owed. 6. I
have contacted prospective bridge lender requesting a
letter of intent for their offer of $3750,000 I am
also seeking financing from another lender I sent
them current payoff and. Waiting on response 7. I
never received a accelerated letter or demand letter
from velocity.

Now I know why Ravert does not want me get
representation. I researched Mr. Dahiya.i am impressed
with his work. He is dedicated. I came to know Mr.
Ravert lied about winning cases against Mr. Dahiya. I
did not see any win.

I also find it very bad Mr. Ravert lies about Mr.
Dahiya words about Mr. Davy. Mr. Dahiya actually
praised Mr. Davy. He never said anything bad about Mr.
Davy. Mr. Dahiya did not promise me anything. Mr.
Dahiya said to my lawyer to not to trust anything said
in the court by bank lawyers but to look at the
mortgage note. He said that bank lawyers would be
sanctioned if they are caught lying. Mr. Dahiya did
not promise Mr. Davy about anything. I remember Mr.
Dahiya tell Mr. Davy to call any time about legal
issues.

I want a resolution to my case. I would like the
ability to put my own plan together. I can pay them by
refinancing my property or some other legal solutions.
But what happened to my rights? What will happen to
the wrongs done to me by the lender. Mr.ravert letter
is not from a good heart. He wants money but what
happens to my rights. It is my case. Not Mr. Ravert’s
I am free to hire anyone. Hirshmark/461 Myrtle Avenue
Funding was a lender. I talked to them about loan.
They promised me loan to help me. I disclosed all
Case 1-19-41489-ess Doc 71 Filed 01/27/20 Entered 01/27/20 14:37:34

properties everything to them. I am showing you the
proof of communication. What they did then was very
bad. They bought the loan from the lender. They were
supposed to be representing my interest. They went
against me. I lost lot of time money and
opportunity.it was a fraud on me. They misrepresented
that they were working for me to get the loan to pay
the bank. Mr. Ravert does the same like his client.
Mr. Ravert says that I am only interested in my
interest. That is not right. I am doing this so that
all are paid. Mr. Ravert has no business to talk bad
about me. Mr. Ravert letter is not against Mr. Dahiya.
It is against me. They don’t want me to get help from
anyone. I am not a child. I know who is what. I ama
college graduate. I can make my own decisions. I have
been a businessman for 24 years. Why did Mr. Ravert
write this malicious letter. What is his motive. Are
they hiding something? I need time Honorable Judge. I

will find solution very fast to CL (ee
AOLCE AA

Malik Armstead

Copy +o

Eien Dd Khir yd
TS MAI MBO LAWEe Suite $0 b

New Yook Mew Yerb (003%
4:37:34
Case 1-19-41489-ess Doc 71 Filed 01/27/20 Entered 01/27/20 1

From: Jake Soodek jsoodek @hirshmark.corn
Subject: TERM SHEET - $3.5M LOAN - HIRSHMARK
. CAPITAL - DIRECT LENDER
Date: Oct 5, 2018 at 1:31:57 PM
To: malikarmstead55@gmail.com

Malik,

As discussed, please See the attached. You know we are capable lenders and there is no
brokerage fee with me. Let me know your thoughts on the attached and let's see if we can
work on this deal together and get you out of foreclosure.

! will follow up Next week.

Best,

Jake Soodek | Director of Acquisitions | Hirshmark Capital LLC
15.W 26th St, Suite 901, New York, NY 10010

P: 212-321-0476 | F: 219- 21-0498] C: 203-448-0564

jscodek@hirshmark.com | www.hirshmark.com

Hirshmark Capital Employment Opportunities

 

-_

| 459-4...cet.pdf | |
. 151 KB | oe .
Case 1-19-41489-ess Doc 71 Filed 01/27/20 Entered 01/27/20 14:37:34

HIRSHMARK
CAPITAL nme wim see

Fax: (212) 321-0498

 

TERMS AND CONDITIONS
October 5, 2018

This term sheet does not constitute a commitment on the part of Hirshmark Capital LLC,
or any of its affiliates. The term sheet is intended as an outline only, and does not
purport to summarize all of the terms, conditions, covenants, representations,
warranties, and other provisions, which would be contained in definitive legal
documentation for the Proposed transaction.

Borrower: Armstead Risk Management Inc.

Lender: Hirshmark Capital LLC {or its assigns)

Loan Amount: $3,500,000

interest Rate: $% per annum.

Fees to Lender: 1.5% of entire loan amount, due as follows:

Application Fee of $5,000.00 due to lender upon receipt of signed
Terms Sheet (which will be credited towards the total $52,500.00
Funding fee). The remaining Funding Fee of $47,500.00 will be due to
lender at closing.

Maturity: 12 months from date of closing.

Exit Fee: 1% of the original balance.

Repayment Terms: Interest only payments due monthly.

Prepayment: None allowed for the first 6 months of the loan term. Thereafter,

the loan may be repaid in full without penalty upon 30 days
written notice.

Recourse: Personal Guaranty by Malik Armstead and all principals of
borrower.
Collateral: is* position lien secured by 459-461 Myrtle Avenue, Brooklyn NY and

pledge of borrower's interest in Lie.

Use of Proceeds: Refinance of the subject property.

Representations

And Warranties: All customary, including, but not limited to, confirmation of
Borrower's authority and status; execution, delivery and

performance of loan documents that do not violate law or existing
agreements; no litigation except as disclosed to Lender; ownership
of property; payment of taxes, compliance with Jaws and
continuation of representations and warranties. Borrower may be
required, monthly, to escrow 1/12t) of Real Estate Taxes, water,
sewer, and any other impounds Lender deems necessary. Borrower
will be required to show proof of one year’s worth of paid
insurance premiums at closing. Borrower to provide accurate
financial statements, including a list of properties owned and
details thereof.
1:37:34
Case 1-19-41489-ess Doc 71 Filed 01/27/20 Entered 01/27/20 14:37

Broker: None
Lender's Counsel: Eric Sadkin Esq. of Mavrides, Moyal, Packman, Sadkin
ater Ss Counsel

276 Fifth Avenue, Suite 404, New York, NY 10001.
Telephone: 646.794.1570

Expenses: Lender’ s legal and background check fees. Appraisal fee (if
applicable).

Subject to: Background check and inspection of building. Appraisal coming in
at no less than $5,500, 000 (if applicable) .

Expiration of Terms Lender will consider the terms suggested in this proposal for a

And Conditions: period of 5 days from the date of this proposal. If the borrower
does not pursue a loan with Lender during such S-day period,

Title Company: TitleVest

If you find the terms and conditions of this Proposal to ba acceptable to you, please
sign below and return this TERM SHEET along with a Good Faith Deposit/Appl ication Fee
of $5,000.00. via certified or bank check payable to Hirshmark Capital LLC, which will
be credited to all expenses and fees as indicated above,

Thank you for your consideration, we look forward to hearing from you soon.

Sincerely,

Hirshmark Capital Lhe

Mark Levin, Managing Member

ACCEPTED AND AGREED TO THIS DAY OF r 2018
— a

Signature:

 

 

 

 

 

 

 

Name (Printed):
Title:

 

 

 

 

 

 

 

 

 

 
1:37:34
Case 1-19-41489-ess Doc 71 Filed 01/27/20 Entered 01/27/20 14

From: Jake Soodek jsoodek@hirshmark.com
Subject: Refinance Assumptions
Date: Oct 12, 2018 at 12:10:12 PM
To: malikarmstead55@gmail.com

Malik,

As discussed via text, you have some concern. Ultimately, | think you have a few options if
your plan is to take out 4 bridge loan with me and then refinance. | think the best thing would
be to refinance both Properties under one loan. You have equity in Washington, so that will
help. ff you are not interested in that, you can get an SBA Ioan on your business and the real
estate. You can usually get 75% financing of the real estate with a business yOu Own inside,
Thirdly, you can rent up the retail easily and put in a serious tenant and refinance with a
bank overnight. We valued the real estate at a conservative number of $5,500,000, but can
See somebody paying closer to $6,000,000 on it because it has air rights, it’s a corner, etc.
We project a gross income of $384K and an NO! of $330K if you are able to put in a tenant
on the ground floor, With that in mind, with a 1.25 DSCR you should be able to afford a
$3.75M loan at 4.5% over 30 year amm. | think an appraisal will definitely come in at $5.5M
if not more. Please let me know if you have any other questions. We'd like to get this deal
wrapped up ASAP as it’s getting tight for a bridge lender given no retail tenant other than
your business, and default interest is accruing, making your Payoff higher. Please let me
know if you have any questions.

Best,

_ Tap to
Download
image001.gif
. 62 bytes
Jake Soodek | Ditector of Acquisitions | Hirshmark Capital LLC
15 W 26th St, Suite 901, New York, NY 10010
P: 212-321-0476 | F: 212-321-0498] C: 203-448-0564

jsoodek@hirshmark com | www.hirshmark.com

Hirshmark Capital Employment Opportunities

 

 

 

NOTHING IN THIS MESSA GE IS INTENDED To CONSTITUTE AN ELECTRONIC
SIGNATURE UNLESS A SPECIFIC STATEMENT TO THE CONTRARY IS INCLUDED IN
THIS MESSAGE.
1:37:34
Case 1-19-41489-ess Doc 71 Filed 01/27/20 Entered 01/27/20 14:37

From: Jake Soodek jsoodek@hirshmark.com
t: Myrtle Payoff

Date: Jan 16, 2019 at 9:19:31 PM
To: malikarmstead55@gmail.com

oe
c
SF
D
O
oye

Jake Soodek | Director of Acquisitions | Hirshmark Capital LLC
15 W 26th St, Suite 901, New York, NY 10010

P: 212-991-9476 | F: 219- 21-0498] C: 203-448-0564
jsoodek@hirshmark.com | www. hirshmark.com

Hirshmark Capital Employment Opportunities

NOTHING IN THIS MESSA GE IS INTENDED TO CONSTI TUTE AN ELECTRONIC
SIGNATURE UNLESS A SPECIFIC STATEMENT To THE CONTRARY IS INCL UDED IN
THIS MESSAGE.

 

 
   
 

Unpaid Principal 2,714,640.58
Interest Due 538,403.60
(From 10/01/16 to 1/31/19 at 8.500%)
Pees Billed of 256,907.37
Late Charges of 861.18
Deferred Late Charges 2,271.74
Corporate Advance 30,287.18
Escrow Advance 75,641.04
Prepayment Penalty — 33,999,99
COUNTY RECORDING PEE 42.00
Balance Due [3,754 786.727

 

 

Thank you,

Peter Kosor
Capital Markets Analyst
